per curiam:
El Lie. Carlos Ortiz Morales fue admitido al ejercicio de la profesión de abogado en mayo de 1975. El Lie. Ernesto Maldonado Pérez fue autorizado a ejercer la abogacía en septiembre de 1963. Este último al presente no ejerce la profesión de abogado en Puerto Rico.
Alrededor de 1975, la comunidad del Bo. Ingenio del municipio de Yabucoa organizó un Comité Pro Conserva-ción del Medio Ambiente de la Comunidad Ingenio de Ya-bucoa (Comité). Desde sus comienzos y hasta 1987, el refe-rido Comité estuvo presidido por el Sr. José Ortiz Nieves y tenía, entre sus asuntos, uno relacionado con un problema *108de contaminación ambiental alegadamente causado por las operaciones, en ese sector, de la empresa Union Carbide.
En octubre y noviembre de 1978 se presentó una de-manda sobre daños y perjuicios ante el Tribunal de Pri-mera Instancia, Sala Superior de Humacao, por 756 perso-nas residentes del Bo. Ingenio del municipio de Yabucoa, contra la empresa Union Carbide. Los demandantes alega-ron que la contaminación ambiental provocada por la parte demandada en el área del municipio de Humacao les había afectado seriamente su salud. Los demandantes contrata-ron, por gestiones del Sr. José Ortiz Nieves, los servicios profesionales de los dos querellados, el Lie. Carlos Ortiz Morales y el Lie. Ernesto Maldonado Pérez —miembros del bufete de abogados Maldonado-Ortiz, cuyas oficinas esta-ban localizadas en San Juan, Puerto Rico— para incoar y tramitar la acción. Fueron seleccionados ambos abogados porque habían litigado, con éxito, un pleito de contamina-ción ambiental con mercurio, causado por las operaciones de Beckton Dickinson en el municipio de Juncos. Desde el comienzo del pleito, las gestiones profesionales de ambos abogados en favor de la comunidad se coordinaban con el señor Ortiz Nieves, presidente del Comité.
Ambos abogados se movilizaron de inmediato. Hicieron visitas semanales a la comunidad, reuniéndose con miem-bros de ésta. Se reunieron en múltiples ocasiones en la residencia del señor Ortiz Nieves y en la oficina de los abogados.
El licenciado Maldonado Pérez inicialmente participó de forma activa en la tramitación del caso y en los aspectos procesales de descubrimiento de prueba. Durante el pe-riodo del 1979 al 1982 visitó en repetidas ocasiones la co-munidad donde residían los demandantes para poder obte-ner contestaciones a los interrogatorios y para acordar las fechas de la toma de deposiciones. Dichas reuniones se rea-lizaron en la casa del Sr. José Ortiz Nieves.
*109El 22 de noviembre de 1982 se señaló una conferencia sobre el estado de los procedimientos a la que compareció el licenciado Ortiz Morales en representación de los demandantes. Para esa fecha se había disuelto la sociedad profesional entre ambos abogados, hecho que ocurrió en abril de 1982. No obstante, ambos abogados seguían com-pareciendo en el caso. No se informó al Tribunal de Pri-mera Instancia ni a sus clientes de la disolución del bufete de abogados Maldonado-Ortiz. Tampoco se había notificado cambio alguno en la dirección postal registrada que en el caso era la de dicho bufete. La vista se suspendió para que las partes plasmaran una estipulación que tuviera el efecto de agilizar los procedimientos. En esa ocasión sólo compa-reció el licenciado Ortiz Morales en representación de los demandantes. A partir de esa fecha, ninguna de las partes realizó acción afirmativa alguna a favor de la tramitación del caso. Por esa razón el 12 de agosto de 1983 el Tribunal de Primera Instancia expidió una orden para que se mos-trara causa por la cual no debía archivar el caso por inac-ción de acuerdo con la Regla 39.2(b) de Procedimiento Civil.(1) El 24 de agosto de 1983 ese tribunal ordenó el ar-chivo del caso por inactividad en el trámite.
Durante agosto de 1983, el licenciado Maldonado Pérez se marchó de Puerto Rico sin notificar a sus clientes y sin solicitar al Tribunal de Primera Instancia la renuncia de la representación legal de los demandantes. El licenciado Ortiz Morales continuó solo atendiendo el caso de los demandantes. El 8 de septiembre de 1983 (más de un año después) el licenciado Ortiz Morales presentó una moción en la cual informó que su sociedad profesional con el licen-ciado Maldonado Pérez había sido disuelta en 1982 y que la sentencia de archivo del caso había sido enviada a la dirección postal de la oficina de la extinta sociedad profe-*110sional, por lo que no recibió copia de ésta. El licenciado Ortiz Morales solicitó el relevo de la sentencia en vista del interés de los demandantes en continuar con el pleito. La parte demandada se opuso por escrito, anejando copia de las numerosas cartas enviadas al licenciado Ortiz Morales, relacionadas al descubrimiento de prueba, de las que nunca se obtuvo respuesta. El licenciado Ortiz Morales re-plicó y adujo que desde septiembre de 1981 hasta diciem-bre de 1982 no había practicado como litigante porque se había retirado a realizar funciones en el Senado de Puerto Rico. Argüyó, además, que el referido bufete de abogados continuó operando con el licenciado Maldonado Pérez hasta abril de 1982 cuando la sociedad profesional entre ellos quedó disuelta. Durante ese período, el licenciado Ortiz Morales continuó haciendo gestiones relacionadas con el caso de los demandantes. Hizo gestiones con un neumó-logo para la evaluación de los problemas de salud, sin éxito, por la falta de cooperación de sus clientes. Expresó que en agosto de 1983, el licenciado Maldonado Pérez salió de Puerto Rico para establecer su residencia en Estados Unidos. El 18 de octubre de 1983 el Tribunal de Primera Instancia dejó sin efecto la sentencia que decretó el archivo del caso. La empresa Union Carbide recurrió de esa deter-minación a este Tribunal, mediante el correspondiente re-curso de certiorari. El 23 de noviembre de 1983 denegamos el auto solicitado.
Transcurridos seis meses sin que las partes tomaran ac-ción en el caso, el Tribunal de Primera Instancia volvió a emitir una orden para mostrar causa por la cual no se de-bía archivar el caso por inactividad. En respuesta a dicha orden, compareció el licenciado Ortiz Morales e informó que había llegado a unas estipulaciones con la parte de-mandada para atender los requerimientos sobre descubri-miento de prueba.
El 3 de diciembre de 1984 la parte demandada solicitó la desestimación de la acción. Adujo que los demandantes *111no habían cumplido con la estipulación sobre el descubri-miento de prueba. El licenciado Ortiz Morales compareció por escrito y adujo que debido al gran número de deman-dantes se le había hecho muy difícil recopilar todas las firmas necesarias para la contestación a los interrogatorios. Solicitó un término adicional para contes-tar los interrogatorios que le habían sido cursados. El 8 de febrero de 1985 el Tribunal de Primera Instancia le conce-dió un término de treinta días, apercibiéndole de que su falta de cumplimiento podría conllevar que se archivara con peijuicio la causa de acción incoada.
El 22 de febrero de 1985 el licenciado Ortiz Morales se comunicó por escrito con los demandantes y les informó de la necesidad de contestar los interrogatorios y las conse-cuencias de no hacerlo. La parte demandada volvió a soli-citar en marzo de 1985 la desestimación de la demanda, debido al incumplimiento de los demandantes con los re-querimientos de descubrimiento de prueba. Luego de cele-brar una conferencia sobre el estado de los procedimientos, el Tribunal de Primera Instancia le concedió a los deman-dantes sesenta días adicionales para cumplir con dichos requerimientos. El 11 de diciembre de 1985 la parte de-mandada solicitó la desestimación parcial de la causa de acción con respecto a 322 demandantes que a esa fecha todavía no habían contestados los interrogatorios. El tribunal concedió a esos demandantes veinte días adicionales para contestar los interrogatorios y les advirtió que, al cabo de ese término, accedería al archivo con perjuicio de sus acciones de no cumplir con lo requerido. El 13 de fe-brero de 1986 la parte demandada solicitó la desestimación de la reclamación de otros demandantes debido a que no suministraron cierta información requerida. El Tribunal de Primera de Instancia le requirió, sin éxito, a la parte demandante que explicara la razón para ese incumplimiento. El 26 de junio de 1986 emitió una senten-cia parcial en la cual archivó la causa de acción de 351 *112demandantes. Dicha sentencia fue notificada con copia al licenciado Ortiz Morales a la dirección postal que aparecía en los autos. Al recibir la copia de la referida sentencia, el licenciado Ortiz Morales se lo notificó por vía telefónica al Presidente del Comité, señor Ortiz Nieves. No obstante, no solicitó la reconsideración ni recurrió de la sentencia. El licenciado Ortiz Morales entendió que al advenir firme la sentencia, él había dejado de ser abogado de los demandantes. No solicitó al Tribunal de Primera Instancia la renuncia a la representación profesional de los demandantes. Tampoco volvió a realizar gestión alguna respecto al pleito pendiente después de recibida copia de la referida sentencia.
El 3 de enero de 1987, el licenciado Ortiz Morales aban-donó su práctica de la abogacía para ocupar el cargo de Subsecretario de Estado de Puerto Rico. Los demandantes desconocían todo lo que había acontecido en su caso. Am-bos abogados, el licenciado Ortiz Morales y el licenciado Maldonado Pérez, no informaron a sus clientes que no iban a trabajar más en el caso y tampoco renunciaron a su re-presentación legal. Varios de los demandantes visitaron al licenciado Ortiz Morales un mes antes de que éste abando-nara la práctica de la abogacía y después de que se archi-varan las acciones de 531 de los demandantes. No les in-formó a ninguno de ellos sobre el asunto y, además, les hizo creer que la reclamación todavía existía. Le informó al grupo que no interesaba continuar representándolos.
El 23 de febrero de 1987, ante la inacción del licenciado Ortiz Morales respecto a las restantes causas de acción y luego del correspondiente apercibimiento, el Tribunal de Primera Instancia dictó sentencia y ordenó el archivo del caso por inactividad. Los demandantes no fueron informa-dos de ese hecho por el licenciado Ortiz Morales. Posterior-mente, fue presentada nuevamente una solicitud de relevo de sentencia por fraude que fue denegada por el Tribunal de Primera Instancia. Dicha decisión fue revisada ante *113nos, y el 13 de octubre de 1992 dictamos sentencia revoca-toria y ordenamos a ese foro celebrar una nueva vista para escuchar los testimonios del licenciado Ortiz Morales y del Sr. José Ortiz Nieves, como evidencia para sostener la ale-gación de fraude. El Tribunal de Primera Instancia, luego de escuchar ambos testimonios, denegó lo solicitado.
El Comité presentó una queja contra el Lie. Carlos Ortiz Morales. Luego de dar una oportunidad para contestar la queja, referimos el asunto a la consideración del Procura-dor General para que investigara y sometiera el informe de rigor. El 1 de septiembre de 2000, luego de evaluado el Informe del Procurador General y los escritos de las par-tes, ordenamos la presentación de la querella contra el Lie. Carlos Ortiz Morales y el Lie. Ernesto Maldonado Pérez, que fue formulada el 6 de octubre de 2000. En ella se le imputan a ambos querellados lo siguiente:
Cargo I: Los Ledos. Carlos Ortiz Morales y Ernesto Maído-nado Pérez incurrieron en conducta profesional en violación al Canon 19 de los Cánones de Ética Profesional, 4 LPRAAp. IX C 19 que impone el deber al abogado de mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado.
Cargo II: Los Ledos. Carlos Ortiz Morales y Ernesto Maído-nado Pérez incurrieron en conducta profesional en violación al Canon 18 de los Cánones de Ética Profesional, 4 LPRAAp. IX C 18 que impone al abogado un deber de diligencia y le aper-cibe de no actuar negligentemente al asumir la representación legal de un cliente ....
Cargo III: Los Ledos. Carlos Ortiz Morales y Ernesto Maldonado Pérez incurrieron en conducta profesional en violación al Canon 20 [de] los Cánones de Ética Profesional, 4 LPRAAp. IX C 20 que dispone que [c]uando el abogado haya compare-cido ante un tribunal en representación de un cliente no puede ni debe renunciar la representación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello. Querella del Procurador General, págs. 2-5.
*114El 9 de enero de 2001 designamos al Lie. Enrique Rivera Santana como Comisionado Especial. Después de ce-lebrada la vista evidenciaría correspondiente, el Comisionado Especial rindió su informe el 10 de julio de 2002. Al formular sus determinaciones de hechos, consi-deró la prueba oral presentada, las estipulaciones de las partes, los documentos que fueron objeto de conocimiento judicial, la queja, la querella y sus contestaciones, así como los pronunciamientos judiciales finales y firmes relaciona-dos con los hechos que dieron lugar a la querella.
Pasemos a analizar y evaluar como cuestión de umbral los cargos formulados sobre conducta alegadamente reñida con los Cánones 18 y 20 del Código de Ética Profesional.(2)
El Canon 20, supra, dispone que “[c]uando un abogado haya comparecido ante un tribunal en representación de un cliente no puede ni debe renunciar la representación profesional de su cliente sin obtener el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello”. Antes de renunciar la representación de su cliente, el abogado debe tomar aquellas medidas razonables que eviten perjuicio a los derechos de sus clientes, tales como: notificar de ello al cliente; aconsejarle debidamente sobre la necesidad de una nueva representación legal cuando ello sea necesario; concederle tiempo para conseguir una nueva representación profesional; aconsejar sobre la fecha límite de cualquier término de ley que pueda afectar su causa de acción o con relación a la presentación de cualquier escrito que le pueda favorecer, y el cumplimiento de cualquier otra disposición legal del tribunal al respecto, incluyendo la notificación al tribunal de la última dirección conocida de su representado. Al ser efectiva la renuncia de representación, el abogado debe hacerle entrega del expediente a su *115cliente y de todo documento relacionado con el caso, y re-embolsar inmediatamente cualquier cantidad adelantada que le haya sido pagada en honorarios por servicios que no se han prestado.
El Canon 18, supra, le impone al abogado el “deber de desempeñarse en forma capaz y diligente” al defender los intereses de su cliente, “desplegando en cada caso su más profundo saber y habilidad”, y el deber de actuar “en aquella forma que la profesión jurídica en general estima adecuada y responsable”. El abogado no podrá asumir una representación profesional cuando es consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuadamente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Una vez los querellados comparecieron al tribunal en representación de sus clientes en el asunto de referencia, no podían dejar de descargar su responsabilidad con la de-bida diligencia. Bajo las circunstancias del presente caso, los aludidos demandantes se convirtieron en sus clientes ante el Tribunal de Primera Instancia y frente a los cáno-nes del Código de Ética Profesional. En esa gestión profe-sional tenían el deber ineludible de defender los intereses de sus clientes diligentemente, obligación que no cumplie-ron a cabalidad. No actuaron con celo, cuidado y prudencia. No tomaron medidas razonables y cautelares para evitar que sus clientes sufrieran perjuicios. Asumieron la repre-sentación profesional de 756 reclamantes, por lo que dicha gestión requería una organización estructurada para ren-dir una labor idónea competente. Ausente la referida orga-nización no podían los querellados prepararse en forma adecuada sin que ello provocara demoras irrazonables a sus clientes y a la administración de la justicia. Tampoco pidieron permiso al Tribunal de Primera Instancia para *116renunciar a su representación profesional. Sencillamente actuaron en forma descuidada e irresponsable.(3)
La función de los abogados como uno de los componentes esenciales del sistema adversativo de impartir justicia, como oficiales del tribunal, está revestida de gran interés público y genera obligaciones y responsabilidades duales para con sus clientes y para con el tribunal en la administración de la justicia. Esto les impone el deber de asegurarse que sus actuaciones en todos los casos en que intervienen estén encaminadas a lograr que las controversias se resuelvan de una manera justa, rápida y económica. (4)
Una vez los querellados firmaron y presentaron la refe-rida demanda, asumieron ante el Tribunal de Primera Ins-tancia la responsabilidad de llevar a cabo esa gestión pro-fesional con el más alto grado de diligencia y competencia posible. Este deber no cesaba hasta que ese tribunal los relevara de su deber al aceptar su renuncia. Su responsa-bilidad como abogados para con sus clientes y con el tribunal no dependía de las circunstancias bajo las cuales asu-mieron su representación profesional ni de los problemas y obstáculos que se encontraron durante el trámite de los procedimientos. Tenían la obligación de informar a sus clientes y al tribunal de la imposibilidad de continuar con su representación profesional, pedir su relevo y que me-diara una orden judicial a esos efectos.
El Canon 19 del Código de Ética Profesional le impone al abogado el deber de “mantener a su cliente informado de todo asunto importante que surja en el desarrollo del caso que le [sea] encomendado”.(5) Los querellados no le informaron en ningún momento a sus clientes de *117su intención de no continuar representándolos. Tampoco informaron a sus clientes de asuntos de suma importancia que acaecían durante el trámite de los procedimientos y que podían perjudicar seriamente su reclamación.
Hemos establecido que al determinar la sanción disciplinaria aplicable al abogado querellado, podemos to-mar en cuenta factores como la reputación del abogado en su comunidad, el historial de éste, si es su primera falta, la aceptación de la falta y su sincero arrepentimiento, si se trata de una conducta aislada, el ánimo de lucro que medió en su actuación, resarcimiento al cliente y cualesquiera otras consideraciones, ya bien atenuantes o agravantes, que medien de acuerdo con los hechos.(6)
En el presente caso tomamos en consideración a favor de los querellados que ambos han disfrutado de buena re-putación desde que fueron admitidos a la abogacía, que es su primera falta dentro de su descargo profesional en la abogacía y de que muchos de sus clientes no cooperaron ni cumplieron con sus requerimientos durante el trámite de los procedimientos.
En virtud de lo anterior, procede que impongamos al Lie. Carlos Ortiz Morales, como sanción disciplinaria, una suspensión de la abogacía por seis meses y al Lie. Ernesto Maldonado Pérez una suspensión de la abogacía por tres meses como sanción disciplinaria. Notifíquese personal-mente.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Fuster Berlingeri no intervino.

 32 L.P.R.A. Ap. III.


 4 L.P.R.A. Ap. IX.


 In re Vélez Barlucea, 152 D.P.R. 298 (2000); In re Silverio Orta, 117 D.P.R. 14 (1986).


 In re Vélez Barlucea, supra.


 4 L.P.R.A. Ap. K.


 In re Velez Barlucea, supra. Véanse, además: In re Quiñones Ayala, 165 D.P.R. 138 (2005); In re Montalvo Guzmán, 164 D.P.R. 806 (2005).